*641Dissenting Opinion by
Ervin, J.:
I am concerned about the definition given to a terretenant in the majority opinion. The governing statute as to notice of sale is the Act of May 29, 1931, P. L. 280, §7, 72 PS §5971 (g). The act as it existed in 1951, and at the time of the sale on August 26, 1953, read: “In addition to such advertisement, at least ten days before any such sale, written notice thereof shall be served by the county treasurer, by registered mail, upon the owner of such land, and if the whereabouts of the owner is unknown, such notice shall be served by registered mail upon the terre-tenant, if any. . .”
I do not believe that the legislature intended that a terre-tenant was “the legal owner of the debtor’s real estate after the lien has attached.” I believe that the legislature meant that “if the whereabouts of the owner is unknown,” the notice was to be served by registered mail upon the occupant or possessor of the property, if any. The majority’s interpretation of this act leads to a ridiculous result. Surely the legislature could not have meant: Serve the owner but if you can’t find him serve the owner. The interpretation which I have given to the act at least makes sense. This interpretation is in accord with the preferred meaning of the word “terre-tenant”.
In Webster’s Unabridged Dictionary, 2d edition, a terre-tenant is defined as follows: “Law. One who has the actual possession of land; the occupant of land; often, one seized and in possession of land.
“A terre-tenant in a general sense is one who is seized or actually possessed of lands as the owner thereof. 114 Pa. 146.”
In Bouvier’s Law Dictionary Unabridged, Rawle’s Third Revision, a terre-tenant is defined as follows: “One who has the actual possession of land; but, in a more technical sense, he who is seised of the land; and in the latter sense the owner of the land, or the person *642seised, is the terre-tenant, and not the'lessee. ... It has been holden that mere occupiers of the land are not terre-tenants. See Chahoon v. Hollenback, 16 S. & R. (Pa.) 432, 16 Am. Dec. 587 ; 2 Bla. Com. 91, 328; Hulett v. Ins. Co., 114 Pa. 146, 6 Atl. 554.”
Terre-tenant, in 31 C.J.S., p. 11, is defined as follows: “A person in actual possession or occupation of land; a tenant, holder, or occupier of land; also, but less frequently, the owner of the legal, as distinguished from the equitable estate. In a general sense, one who is seized or actually possessed of lands as the owner thereof.”
In Hulett v. Mutual Life Ins. Co., 114 Pa. 142, 6 A. 554, the opinion starts as follows: “A terre tenant, in a general sense, is one who is seised or actually possessed of lands as the owner thereof. In a scire facias sur mortgage or judgment, a terre-tenant is, in a more restricted sense, one,- other than the debtor, who becomes seised or possessed of the debtor’s lands, subject to the lien thereof. Those only are terre-tenants therefore, in a technical sense, whose title is subsequent to the incumbrance: Chahoon v. Hollenbach, 16 S. & R. 425.”
“Words . . . shall be construed . . . according to their common and approved usage. . .” A.ct of May 28, 1937, P. L. 1019, art. III, §33, 46 PS §533.
Statutes are presumed to employ words in their popular sense: Com. v. Bay State Milling Co., 312 Pa. 28, 167 A. 307.
This was not a scire facias sur mortgage proceeding. So far as the record discloses there was no mortgage upon the. property. This was merely a. treasurer’s sale for unpaid taxes. According to the majority, you could never have a terre-tenant .except where there was a prior lien and a taking by a subsequent owner subject to that lien. Certainly the legislature intended to supply a method of service to fit all sales — not merely those where you had a prior lien.
*643It would invalidate too many treasurers’ sales ii service on the occupier of the land in the absence of the owner were not held to be good and would greatly discourage purchasers at treasurers’ sales. In the present case the notice got to the wife of one of the present owners, who was an occupant of the property, and I would affirm the decree of the court below.
Rhodes, P. J., joins in this dissenting opinion.